DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the examiner concurs with the European search report provided, as also included in the IDS, the closest prior art D1 (US 2018/111315 A1), and CN (107187020 B), fails to teach either alone or in combination a method for manufacturing a part layer-upon-layer using additive manufacturing technology, the method comprising: printing the part together with elastomeric enclosure shaped thereto leaving a gap free of material therebetween, the elastomeric enclosure comprising at least one opening; heating the printed part and the elastomeric enclosure or maintaining the parting part and the elastomeric enclosure at or above and operating temperature; applying vacuum to the gap via the at least one opening to collapse the elastomeric enclosure onto the printed part; and maintaining the vacuum on the elastomeric enclosure and the printed part at or above the operating temperature for a determined period.
The examiner notes that though collapsible molds are known in the art (see cited below), however, the idea of printing (using FDM or FFF) onto an elastomeric enclosure (which sort of act as mold), is novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US 2021/0031901 A1; 20180319051 A1; 2010/0065717 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743